                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DONALD JOSEPH KOSHMIDER, II,

                      Petitioner,                   Case No. 1:19-cv-769
v.                                                  Honorable Paul L. Maloney
DANIEL LESATZ,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED under

Rule 4 of the Rules Governing § 2254 Cases for failure to raise a meritorious federal claim.



Dated:    November 14, 2019                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
